DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al (U.S. patent Pub. # 2013/0095898 A1). 
Regarding claim 1, Altschul et al discloses a protective case for a mobile device (figure 1, a case 104; paragraph 0014) comprising: a base member having a frontside, backside and a sidewall shaped to fit and hold a mobile device (see figure 1, case 104; paragraph 0014, “…  case 104 for holding the mobile communications device 106” ) and a plurality of openings for accessing ports of the mobile device (figure 1, hole 138; paragraph 0015, “Access hole 138 in case 104 enables access to connector 118 in device 106.”) ; and a wallet compartment attached to the backside of the base member (figures 1-5, a wallet/pocket 154; paragraphs 0014 and 0016, the wallet/pocket 154 compartment is attached to the backside of the base member of the case 104 ). Although Altschul et al does not explicitly disclose the plurality of openings for accessing ports, Altschul et al suggests that “…. holes to provide access to the control buttons, jacks, lenses, and other external connections on the mobile communications device” (paragraph 0006). Since Altschul et al teaches holes to provide access to jacks and other external connections on the mobile communications device, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Altschul et al, to incorporate a plurality of openings/holes for accessing ports of the mobile device in order to allow a user conveniently operate the mobile communications device while the device is disposed within the case.

Regarding claim 2, and as applied to the claim 1 above, Altschul et al further discloses wherein the wallet compartment is detachably attached to the backside of the base member (figures 1-5, the wallet/pocket 154 is attached to the backside of the base member of the case 104; paragraphs 0013-0014).  Altschul et al does not disclose the wallet compartment is detachably attached.

Regarding claim 3, and as applied to the claim 1 above, Altschul et al discloses wherein the wallet compartment is permanently attached to the backside of the base member (abstract and paragraphs 0013-0014).  

Regarding claim 10, and as applied to the claim 1 above, Altschul et al discloses wherein the backside of the wallet component further comprising one or more sleeves adapted to receive and store one or more cards (figure 1-5, cover 102; paragraphs 0014 and 0016).  

3.	Claim(s) 4-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al (U.S. patent Pub. # 2013/0095898 A1) in view of Altschul et al (U.S. patent Pub. # 2021/0219702 A1) (hereinafter referenced as Altschul).
	Regarding claim 4, and as applied to the claim 1 above, Altschul et al does not explicitly disclose wherein the wallet compartment further comprising a lid that is pivotally connected to the wallet compartment.  
Altschul discloses a wallet compartment comprising a lid that is pivotally connected to the wallet compartment (figures 1-2, a flap 112 of a wallet 110; paragraph 0020).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Altschul et al in view of the teachings of Altschul, such that a wallet compartment further comprising a lid that is pivotally connected to the wallet compartment in order to protect the device/items disposed within the case/wallet from damage.

Regarding claim 5, Altschul et al in view of Altschul discloses the apparatus of claim 4. Altschul discloses wherein the interior side of the lid comprises one or more clamps for receiving and storing one or more cards (figures 1-2, pockets 106a-c; paragraph 0019, “…Pockets 106a-c can be adapted to receive credit-card sized items”).

Regarding claim 6, Altschul et al in view of Altschul discloses the apparatus of claim 4. Altschul discloses wherein the interior side of the lid comprises one or more magnetic members (figure 1, magnetic fasteners 114a-b; paragraph 0020).  

Regarding claim 7, Altschul et al in view of Altschul discloses the apparatus of claim 6. Altschul discloses wherein the one or more magnetic members protrude from the surface of the interior side of the lid (see figure 1, magnetic fasteners 114a-b, the magnetic fasteners 114a-b are protruded from the surface of the interior side of the lid (i.e., the flap 112)).  

Regarding claim 8, Altschul et al in view of Altschul discloses the apparatus of claim 6. Altschul discloses wherein the one or more magnetic members are flush with the surface of the interior side of the lid (figures 1-2, magnetic fasteners 114a-b; paragraph 0020).  

Regarding claim 9, Altschul et al in view of Altschul discloses the apparatus of claim 6. Altschul discloses wherein one or more magnetic members correspond with one or more metal members disposed on the backside of the base member (figure 1, magnetic fasteners 116a-b; paragraph 0020).  

Regarding claim 11, and as applied to the claim 1 above, Altschul et al does not disclose wherein a first lock component is disposed on the backside of the wallet component and locks with a corresponding second lock component disposed on the interior side of the lid.
Altschul discloses a first lock component is disposed on the backside of the wallet component (figure 1, magnetic fasteners 116a-b; paragraph 0020) and locks with a corresponding second lock component disposed on the interior side of the lid (figure 1, magnetic fasteners 114a-b; paragraph 0020)).  

Regarding claim 12, and as applied to the claim 1 above, Altschul et al does not disclose wherein the distal portion of the frontside of the base member further comprises a recessed area configured to receive and hold in place a cord insert
 Altschul discloses wherein the distal portion of the frontside of the base member further comprises a recessed area configured to receive and hold in place a cord insert (figure 1-2, an area corresponding to rings 119a-b of protective case 102; paragraph 0021, the  area corresponding to rings  119a-b of protective case 102 is configured to receive and hold in place a cord insert (i.e., rings 119a-b)). 

Regarding claim 13, Altschul et al in view of Altschul discloses the apparatus of claim 12. Altschul discloses wherein said cord insert further comprising one or more cord holding members for receiving and holding a cord (figure 1-2, rings 119a-b; paragraphs 0021-0022, “… rings 119a-b can be adapted to receive a clasp that can be used to attach carrying strap 120 and wrist strap 130 to protective case 102.”).  

Regarding claim 14, Altschul et al in view of Altschul discloses the apparatus of claim 13. Altschul discloses wherein the cord is permanently attached to one or more cord holding members (figures 1-2, strap 120; paragraph 0024, the strap/ cord is permanently attached to one or more cord holding members (i.e., clasps 122a-b)).  

Regarding claim 15, Altschul et al in view of Altschul discloses the apparatus of claim 13. Altschul discloses wherein the cord is detachably attached to one or more cord holding members ((figures 1-2, strap 120; paragraph 0022, the strap/ cord is detachably attached to one or more cord holding members (i.e., rings 119a-b)). 

Regarding claim 16, Altschul et al in view of Altschul discloses the apparatus of claim 12. Altschul discloses wherein the recessed area and the cord insert each have at least one slanted sidewall of the same angle (see figures 1-2, an area corresponding to rings 119a-b of protective case 102).

4.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altschul et al (U.S. patent Pub. # 2013/0095898 A1) in view of Altschul et al (U.S. patent Pub. # 2021/0219702 A1) (hereinafter referenced as Altschul) further in view of Kick (U.S. patent Pub. # 2008/0230543 A1).
Regarding claim 17, Altschul et al in view of Altschul discloses the apparatus of claim 4. Altschul et al in view of Altschul does not disclose wherein the backside of the base member further comprising a cutout to help a user open the lid by inserting a finger into the cutout and lifting the lid and lifting the lid.
Kick discloses a cutout a backside of a base member of a device comprising a cutout to help a user open a lid by inserting a finger into the cutout and lifting the lid and lifting the lid (figure 1, a cavity 30; paragraph 0023, a user inserts a finger in the cavity 30 for opening a first flap 20).
 Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the backside of the base member of Altschul et al in view of Altschul with teachings of Kick, such that the backside of the base member further comprising a cutout in order to allow the user conveniently open the flap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649